--------------------------------------------------------------------------------

Exhibit 10.3
 
PERFORMANCE UNDERTAKING


This Performance Undertaking is made as of October 3, 2016 (this “Performance
Undertaking”), and is given by SENSIENT TECHNOLOGIES CORPORATION, a Wisconsin
corporation (“STC” or the “Performance Guarantor”), in favor of SENSIENT
RECEIVABLES LLC, a Delaware limited liability company (the “SPE,” together with
its successors and permitted assigns including the Purchaser hereinafter
defined, the “Beneficiary”).


Whereas, Sensient Natural Ingredients LLC, a Delaware limited liability
company, and Sensient Colors LLC, a Delaware limited liability company (each, an
“Originator”), are wholly-owned Subsidiaries of the Performance Guarantor;


Whereas, the Originators, as sellers, and the SPE, as buyer, have entered into a
Receivables Sale Agreement dated as of October 3, 2016 (as amended, restated or
otherwise modified from time to time, the “Receivables Sale Agreement”);


Whereas, the SPE, as seller, STC, as servicer, and Wells Fargo Bank, National
Association, as purchaser (in such capacity, the “Purchaser”), have entered into
a Receivables Purchase Agreement dated as of October 3, 2016 (as amended,
restated or otherwise modified from time to time, the “Receivables Purchase
Agreement”); and


Whereas, the Performance Guarantor has, subject to the terms of this document,
agreed to guarantee the payment when due by the Originators of their respective
Obligations.


The Performance Guarantor hereby agrees as follows:


1.           Definitions.  All capitalized terms used but not defined herein
shall have the meaning set forth in the Receivables Sale Agreement (or, if not
defined therein, in the Receivables Purchase Agreement).  As used in this
Performance Undertaking, the following terms will have the following meanings:


“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
judgment, rule of common law, order, decree, approval (including any
Governmental Approval), concession, grant, franchise, license, agreement,
directive, guideline, policy, requirement or other governmental restriction or
any similar form of decision of, or determination by (or any interpretation or
administration of any of the foregoing by), any Governmental Authority, whether
in effect as of the date hereof or hereafter.


“Governmental Approval” means any action, order, authorization, consent,
approval, license, lease, ruling, permit, tariff, rate, certification,
exemption, filing or registration from, by or with any Governmental Authority.


“Governmental Authority” means any nation or government, any state, province,
territory, or municipality, any multi-lateral or similar organization or any
other agency, instrumentality or political subdivision thereof and any entity
exercising executive, legislative, judicial, monetary, regulatory or
administrative functions of or pertaining to government.
 

--------------------------------------------------------------------------------

“Obligations” means the Originators’ obligations to indemnify the Indemnified
Parties for Indemnified Amounts (each, as defined in Section 6.1 of the
Receivables Sale Agreement).



 
2.
The Undertaking.



2.1.           The Performance Guarantor guarantees to the Beneficiary that in
the event of a failure by any Originator to pay when due its respective
Obligations, the Performance Guarantor, subject to the terms of this Performance
Undertaking, will immediately pay such Obligation.  The liability of the
Performance Guarantor under this Performance Undertaking shall be absolute and
unconditional irrespective of any lack of genuineness, validity, legality or
enforceability of any Transaction Document or any other document, agreement or
instrument relating thereto or any assignment or transfer of any thereof.  The
Performance Guarantor hereby expressly and irrevocably waives, to the fullest
extent permitted by law, any and all defenses, counterclaims or offsets
available to it under applicable law, except the defense of discharge by payment
in full or that any applicable statute of limitations on any claims hereunder
has run.  The obligations of the Performance Guarantor hereunder shall not be
discharged, released or affected by any circumstance whatsoever, involving
without limitation any bankruptcy, insolvency, reorganization or similar
proceeding with respect to any of the Originators or any other Person or any
taking, exchange, release or non-perfection of any collateral security for any
of the Obligations, any manner of application of such collateral security or any
proceeds thereof or any sale or other disposition of such collateral security or
the exercise or failure to exercise any remedies by the Beneficiary (or the
Purchaser) against any of the Originators or any taking, release, amendment or
waiver of or consent to departure from any other guarantee of any of the
Obligations.  This Performance Undertaking is in no way conditioned upon any
attempt to collect or enforce performance or compliance by any of the
Originators or any other event or circumstance.  Notwithstanding the foregoing,
this Performance Undertaking is not a guarantee of the recovery of any of the
Receivables whether in part or in full, and the Performance Guarantor shall not
be responsible or liable for any inability of any Person (including but not
limited to the Beneficiary and the Purchaser) or any Person deriving title from
or claiming through any of them to collect any Receivable due to the inability,
insolvency, bankruptcy, lack of creditworthiness, refusal or failure to pay of
the related Obligor.  The Performance Guarantor acknowledges and agrees that it
is informed of the financial situation of the Originators and the reasons for
the request made by the Beneficiary to the Performance Guarantor to grant the
undertakings set out herein.


2.2.           The Performance Guarantor authorizes the Beneficiary without
notice or demand, from time to time to renew, accelerate, compromise, settle,
restructure, refinance, refund or otherwise reduce the amount, and extend the
time for payment, of the Obligations or any part thereof, or otherwise change
the terms of the Obligations or any part thereof in each case as permitted by
the Transaction Documents, without the consent of the Performance Guarantor. 
Any failure to take action by the Beneficiary under or in respect of the
Receivables Purchase Agreement or the Receivables Sale Agreement shall not
release, reduce or affect the liability of the Performance Guarantor.


2.3.           Upon making a payment under this Section 2 in respect of any
Obligation, the Performance Guarantor shall be subrogated to the rights of the
payee against the relevant Originator with respect to such Obligation; provided
that the Performance Guarantor shall not exercise any subrogation rights which
it may have under this Performance Undertaking nor shall the Performance
Guarantor seek any reimbursement under this Performance Undertaking from any of
the Originators unless and until (a) all of the outstanding Obligations have
been paid in full and (b) the Commitment under the Receivables Purchase
Agreement has terminated or expired in accordance with the terms of thereof.
 
-2-

--------------------------------------------------------------------------------

3.             Representations and Warranties.  The Performance Guarantor
represents and warrants to the Beneficiary as of the date hereof and as of each
Investment Date that (a) the execution, delivery and performance by the
Performance Guarantor of this Performance Undertaking, and the guaranty of the
Obligations hereunder, have been duly authorized by all necessary corporate
action and do not and will not (i) require any consent or approval of the
stockholders of the Performance Guarantor, or any authorization, consent,
approval, order, filing, registration or qualification by or with any
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, each of which has been obtained and is in full force and
effect, (ii) violate any provision of any law, rule or regulation or of any
order, writ, injunction or decree presently in effect having applicability to
the Performance Guarantor or of its Organizational Documents, (iii) result in a
breach of or constitute a default under any indenture or loan or credit
agreement or any other material agreement, lease or instrument to which the
Performance Guarantor or any Subsidiary is a party or by which it or its
properties may be bound or affected, or (iv) result in, or require, the creation
or imposition of any Lien or other charge or encumbrance of any nature upon or
with respect to any of the properties now owned or hereafter acquired by the
Performance Guarantor or any Subsidiary, except with respect to clauses (i),
(ii) and (iv) above, such failure, violation, breach, default, Lien or
encumbrance that could not reasonably be expect to have a Material Adverse
Effect, and (b) this Performance Undertaking constitutes the legal, valid and
binding obligation of the Performance Guarantor, enforceable against it in
accordance with their respective terms, except to the extent that such
enforcement may be limited by bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally or by general equitable
principles.



 
4.
Events of Default.  The occurrence of any one or more of the following shall
constitute an “Event of Default” hereunder:



(a)    Any Obligation is not paid in full by the Performance Guarantor when due
hereunder.


(b)    The occurrence and continuance of any Amortization Event resulting from
an action or inaction of, or circumstance existing with respect to, STC, whether
as the Servicer or as the Performance Guarantor.


(c)    This Performance Undertaking or any material provision hereof shall for
any reason cease to be valid and binding on the Performance Guarantor, or the
Performance Guarantor shall assert that this Performance Undertaking is not
enforceable in accordance with its terms.


5.
Miscellaneous.



5.1.           The Performance Guarantor acknowledges that the Beneficiary and
the Purchaser are entering into the Receivables Purchase Agreement and other
Transaction Documents to which they are parties in reliance upon this
Performance Undertaking.  The Performance Guarantor acknowledges that the
Beneficiary’s rights under this Performance Undertaking will be assigned to the
Purchaser under the Receivables Purchase Agreement, and the Performance
Guarantor consents to such assignment and to the exercise of the Beneficiary’s
rights under this Performance Undertaking directly by the Purchaser to the
extent permitted by the Receivables Purchase Agreement and acknowledges and
agrees that the Purchaser and each of its successors and assigns are express
third party beneficiaries of this Performance Undertaking.  The Performance
Guarantor acknowledges that this Performance Undertaking may not be modified or
amended, or any provision hereof waived, except in a writing signed by the
Purchaser.  Subject to the provisions set forth in this Section 5.1 and in
Section 5.9 below, on the date on which (i) Aggregate Unpaids have been paid in
full (other than contingent indemnification obligations to the extent no claim
giving rise thereto has been asserted), and (ii) the Commitment under the
Receivables Purchase Agreement has terminated or expired, this Performance
Undertaking shall terminate and expire; provided that notwithstanding anything
herein to the contrary, this Performance Undertaking shall automatically
terminate and cease to be of any force or effect with respect to the Obligations
of any Originator, as of the date it ceases to be an Affiliate of the
Performance Guarantor except, for purposes of this clause (ii) only, Obligations
of such Originator that existed prior to the date on which such Originator
ceases to be an Affiliate of the Performance Guarantor or Obligations of such
Originator that arise after such date from Receivables transferred by such
Originator to the Beneficiary prior to such date.
 
-3-

--------------------------------------------------------------------------------

5.2.           Any notice, payment, demand, or communication required or
permitted to be given by any provision of this Performance Undertaking shall be
given or made (and shall be deemed to have been duly made or given upon receipt)
by delivery in person, by courier service, by facsimile, by telegram, by
electronic mail or by registered or certified mail (postage paid, return receipt
requested) to the respective parties at the following addresses:
 
If to the SPE/Beneficiary:
Sensient Receivables LLC
 
777 E. Wisconsin Avenue, Suite 1100
 
Milwaukee, WI    53202
 
Attention:  Kim Chase
 
Phone:  414-347-3972
 
Fax:     414-347-3785
 
Email:  kim.chase@sensient.com
     
with a copy to:
     
Wells Fargo Bank, National Association
 
1100 Abernathy Rd., N.E.
 
16th Floor, Suite 1600
 
Atlanta, GA  30328-5657
 
Attention:  Jason Barwig
 
Phone:      +1 (770) 508-2184
 
Fax:          +1 866-972-3558
 
Email:        jason.barwig@wellsfargo.com;
 
WFCFReceivablesSecuritizationAtlanta@wellsfargo.com
   
If to Performance Guarantor:
Sensient Technologies Corporation
 
777 E. Wisconsin Avenue, Suite 1100
 
Milwaukee, WI    53202
 
Attention:  Kim Chase
 
Phone:  414-347-3972
 
Fax:     414-347-3785
 
Email:  kim.chase@sensient.com

 
-4-

--------------------------------------------------------------------------------

5.3.           No failure on the part of the Beneficiary or any third party
beneficiary to exercise, and no delay in exercising any right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.  The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.  The Performance Guarantor hereby
waives (i) notice of acceptance of this Performance Undertaking, (ii)
presentment and demand for payment of any of the Obligations, (iii) protest and
notice of dishonor or default to the Performance Guarantor or to any other party
with respect to any of the Obligations, and (iv) all other notices to which the
Performance Guarantor might otherwise be entitled by Applicable Law or by any
other party that may be liable with respect to the Obligations guaranteed
hereby.


5.4.           The Performance Guarantor agrees that it will upon demand pay to
the Beneficiary or the Purchaser, the amount of any and all reasonable
documented out-of-pocket expenses, including the reasonable fees and expenses of
outside counsel and of any experts and agents, that the Beneficiary or the
Purchaser may incur in connection with the exercise or enforcement of any of the
rights of the Beneficiary hereunder as a result of the failure by the
Performance Guarantor to perform or observe any of the provisions hereof.


5.5.           This Performance Undertaking constitutes the entire agreement
between the Performance Guarantor and the Beneficiary (and supersedes all prior
written and oral agreements and understandings) with respect to the subject
matter hereof.


5.6.           If any one or more provisions contained in this Performance
Undertaking shall, for any reason, be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions of this Performance Undertaking, but this Performance
Undertaking shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.


5.7.           This Performance Undertaking shall be governed by, and construed
in accordance with, the laws of the State of New York, and the Performance
Guarantor hereby submits to the non-exclusive jurisdiction of the United States
District Court for the Southern District of New York and any New York State
Court sitting in New York, New York.  The Performance Guarantor irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of the venue of any such proceeding brought in
such a court and any claim that any such proceeding brought in such court has
been brought in an inconvenient forum.  The Performance Guarantor and the
Beneficiary hereby irrevocably waive any and all right to trial by jury in any
legal proceeding arising out of or relating to this Performance Undertaking or
the transactions contemplated hereby.


5.8.           All payments to be made by the Performance Guarantor hereunder
shall be made at the Atlanta, Georgia office of the Purchaser set forth in
paragraph 6 (or at such other place for the account of the Purchaser as it may
from time to time specify to the Performance Guarantor) in immediately available
and freely transferable funds in United States dollars at the place of payment,
all such payments to be paid without setoff, counterclaim or reduction and
without deduction for, and free from, any and all present or future taxes,
levies, imports, duties, fees, charges, deductions, withholding or liabilities
with respect thereto or any restrictions or conditions of any nature.  If the
Performance Guarantor is required by law to make any deduction or withholding on
account of any tax (other than taxes imposed or based on the gross or net income
or receipts of the recipient) or other withholding or deduction from any sum
payable by the undersigned hereunder, the undersigned shall pay any such tax or
other withholding or deduction and shall pay such additional amount necessary to
ensure that, after making any payment, deduction or withholding, the Purchaser
shall receive and retain (free of any liability in respect of any payment,
deduction or withholding) a net sum equal to what it would have received and so
retained hereunder had no such deduction, withholding or payment been required
to have been made.
 
-5-

--------------------------------------------------------------------------------

5.9.           This Performance Undertaking shall continue to be effective or be
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Beneficiary upon the bankruptcy, insolvency, reorganization, dissolution,
liquidation or the like, of any of the Originators or the Performance Guarantor,
or as a result of the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to any of the Originators or the
Performance Guarantor or any substantial part of any such Person’s respective
property, all as though such payment had not been made, notwithstanding any
termination of this Performance Undertaking, the Receivables Purchase Agreement,
the Receivables Sale Agreement or any other Transaction Document.


5.10.         The Performance Guarantor may not assign its obligations under
this Performance Undertaking without the prior written consent of the
Beneficiary.  Notwithstanding anything herein to the contrary, upon any
assignment to, and assumption by, an assignee of the Performance Guarantor’s
obligations hereunder in accordance with the foregoing sentence (and
satisfaction of all conditions related thereto), the Performance Guarantor shall
be released with immediate effect from any and all of its obligations under this
Performance Undertaking, and the Performance Guarantor’s assignee shall be
deemed to assume any and all of the Obligations as if such assignee has executed
this Performance Undertaking as Performance Guarantor.


[Signature Page to Follow]
 
-6-

--------------------------------------------------------------------------------

In Witness Whereof, the Performance Guarantor has executed this instrument as of
the date first above written.


SENSIENT TECHNOLOGIES CORPORATION
   
By:
/s/ John J Manning
 
Name:
John J Manning
Title:
Secretary

 
 
-7-

--------------------------------------------------------------------------------